IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DANNY O. DAVIS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2302

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 3, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Danny O. Davis, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.